DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “All other heads” is indefinite because it does not reference the originally recited plurality of heads. A plurality of heads including a first head and a second head has been recited. Not only does “all other heads” lack antecedent basis, but the claim has not recited anything to that point that would indicate any other heads to be included in the “all other heads.” Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (2005/0243125).

Regarding claim 1, Ishikawa teaches a liquid discharge device comprising:
a first rail (fig. 15, item 23) extending in a first direction (fig. 15, into page);
a first block (fig. 15, items 56b/65/60/54/5585a/85) provided with a first opening (opening in first block) into which the first rail fits, and configured to move along the first rail (see fig.  15),
a second rail (fig. 15, item 22) extending in in the first direction (see fig. 15, note that second rail extends into page) and being separated in a second direction (fig. 15, up/down on page) from the first rail (see fig. 15), the second direction being orthogonal to the first direction (see fig. 15);
a second block (fig. 15, items 39/55a/56a) provided with a second opening (fig. 15, opening in second block) into which the second rail fits, and configured to move along the second rail (see fig. 15), and
a carriage (fig. 8, item 5) fixed to the first block and the second block (see fig. 15) and provided with a head (fig. 15, item 4) configured to discharge liquid onto a medium (see figs. 1-4),
wherein the first opening faces in a third direction (fig. 15, left/right on page) orthogonal to the first direction and the second direction (see fig. 15),
wherein the first block positions the carriage in the second direction and is provided with a pair of first opposed surfaces facing each other in the second direction, the pair of first opposed surfaces being positioned in a position overlapping with each other in the second direction and forming the first opening (fig. 15, note that block 56b/65/60 on rail 23 positions carriage in the second direction. Note that the first block can be said to “position the carriage” in all directions because the first block rests on the first rail, and the carriage rests on the first block. In other words, to say one thing “positions” another thing in a particular direction simply requires contact between the two things), 
wherein the second opening faces in the second direction (see fig. 15, note that second opening faces up/down on page), and
wherein the second block positions the carriage in the third direction and is provided with a pair of second opposed surfaces facing each other in the third direction, the pair of second opposed surfaces being positioned in a position overlapping with each other in the third direction and forming the second opening (see fig. 15, note that block 39/55a/56a on rail 22 positions carriage in the vertical direction. Note that either of the blocks could be said to “position the carriage” in any direction. That is, because the carriage rests on the blocks/rails, everything is “positioning” everything. See illustrations below).  


    PNG
    media_image1.png
    875
    776
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    661
    786
    media_image2.png
    Greyscale

Regarding claim 3, Ishikawa teaches the liquid discharge device according to claim 1, further comprising a linear encoder (fig. 15, item 47) fixed 

Regarding claim 4, Ishikawa teaches the liquid discharge device according to claim 3, wherein
the third direction is vertically downward (compare figs. 2, 8, 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Shioya et al. (6,095,636).

Regarding claim 5, Ishikawa teaches the liquid discharge device according to claim 3, a plurality of the heads are provided on the carriage, 
the plurality of heads include a first head configured to discharge, onto the medium, a base liquid, the base liquid being configured to form a base, and a second head configured to discharge, onto the base liquid, a color ink, the color ink being the liquid configured to print a color image ([0046]-[0047], Note that the “base liquid” has not been defined in any way so as to preclude a regular colored ink from meeting the limitation. Thus, if two colored inks are deposited, with the second forming a color image, the limitation is met). 
Ishikawa does not teach the second head is positioned in the second direction with respect to the first head, from one of the first block and the second block toward the other of the first block and the second block to which the linear encoder is fixed. Shioya teaches this (Shioya, see fig. 1, Note first and second rails 3 and heads 12K-12Y positioned so as to overlap in the second direction between the first and second rails). It would have been obvious to one of ordinary skill in the art at the time of invention to configure the printheads of Ishikawa in  the manner disclosed by Shioya because doing so would amount to applying a known printhead arrangement to a known printing device to achieve predictable results. 

Regarding claim 7, Ishikawa in view of Shioya teaches all claimed limitations as detailed above. Further, Shioya also teaches wherein the base liquid is different from a color ink and wherein the first head is positioned furthest away from all other heads in the second direction. First, it should be noted that the claimed plurality of heads has been recited as including a first head and a second head. Thus, if the first head is defined as S head, which is a clear processing liquid, the second head can be defined as any one of K, C, M and Y heads, and the limitation is met because no third (or more) heads have been defined. Because only two heads have been defined, the S head can be said to be positioned furthest away from whatever color head is defined as the second head. Further, even if the first head was defined as the C head, and the all the other heads was defined as M and Y heads, the S head would still meet the limitation because K has not been defined as a claimed head. 

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure of the device, but the amendments fail to distinguish the claimed invention from  the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853